1
2
3
4
5
6
7
                            UNITED STATES DISTRICT COURT
8
                           CENTRAL DISTRICT OF CALIFORNIA
9
                           SOUTHERN DIVISION
10
     MEDTRONIC, INC.; MEDTRONIC Case No. 8:19-cv-02115-DOC (JDEx)
11   PUERTO RICO OPERATIONS
     CO.; MEDTRONIC LOGISTICS,
12   LLC; MEDTRONIC USA, INC.,   PROTECTIVE ORDER GOVERNING
                                 THE COLLECTION AND PRODUCTION
13            Plaintiffs,        OF DOCUMENTS AND
                                 ELECTRONICALLY STORED
14        v.                     INFORMATION
15   AXONICS MODULATION                       [NOTE CHANGES BY THE COURT]
     TECHNOLOGIES, INC.,
16                                            Judge: Hon. David O. Carter
                   Defendant.                 Magistrate Judge: Hon. John D. Early
17
18
19         Per the parties’ Joint Stipulation (Dkt. 43) and good cause appearing therefor,
20   the Court finds and orders as follows.
21   1. PURPOSE AND LIMITATIONS
22
                  Disclosure and discovery activity in this action are likely to involve
23
     production of confidential, proprietary, or private information for which special
24
     protection from public disclosure and from use for any purpose other than prosecuting
25
     this litigation may be warranted. The parties acknowledged that this Order does not
26
     confer blanket protections on all disclosures or responses to discovery and that the
27
     protection it affords from public disclosure and use extends only to the limited
28
                                                 1
             PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                     ELECTRONICALLY STORED INFORMATION
                                                              CASE NO. 8:19-CV-02115-DOC-JDE
1    information or items that are entitled to confidential treatment under the applicable
2    legal principles. The parties further acknowledged, as set forth in Section 14.4, below,
3    that this Stipulated Protective Order does not entitle them to file confidential
4    information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
5    followed and the standards that will be applied when a party seeks permission from
6    the court to file material under seal.
7                  The parties further agreed to the Stipulation Regarding the Collection and
8    Production of Documents and Electronically Stored Information set forth in the
9    appended Exhibit B regarding the collection and production of documents and
10   electronically stored information.
11   2. DEFINITIONS
12
           2.1.    Challenging Party: a Party or Non-Party that challenges the designation
13
     of information or items under this Order.
14
           2.2     “CONFIDENTIAL” Information or Items: information (regardless of
15
     how it is generated, stored or maintained) or tangible things that qualify for protection
16
     under Federal Rule of Civil Procedure 26(c).
17
           2.3     Counsel (without qualifier): Outside Counsel of Record and House
18
     Counsel (as well as their support staff).
19
           2.4     Designated House Counsel: House Counsel who seek access to
20
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this
21
     matter.
22
           2.5     Designating Party: a Party or Non-Party that designates information or
23
     items that it produces in disclosures or in responses to discovery as
24
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
25
     ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”.
26
           2.6     Disclosure or Discovery Material: all items or information, regardless of
27
     the medium or manner in which it is generated, stored, or maintained (including,
28
                                                 2
               PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                       ELECTRONICALLY STORED INFORMATION
                                                                CASE NO. 8:19-CV-02115-DOC-JDE
1    among other things, testimony, transcripts, and tangible things), that are produced or
2    generated in disclosures or responses to discovery in this matter.
3          2.7      Expert: a person with specialized knowledge or experience in a matter
4    pertinent to the litigation who (1) has been retained by a Party or its counsel to serve
5    as an expert witness or as a consultant in this action, (2) is not a past or current
6    employee of a Party or of a Party’s competitor, and (3) at the time of retention, is not
7    anticipated to become an employee of a Party or of a Party’s competitor.
8          2.8      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
9    Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
10   disclosure of which to another Party or Non-Party would create a substantial risk of
11   serious harm that could not be avoided by less restrictive means.
12         2.9      “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items:
13   extremely sensitive “CONFIDENTIAL” Information or Items representing computer
14   code and associated comments and revision histories, disclosure of which to another
15   Party or Non-Party would create a substantial risk of serious harm that could not be
16   avoided by less restrictive means.
17         2.10 House Counsel: attorneys who are employees of a party to this action.
18   House Counsel does not include Outside Counsel of Record or any other outside
19   counsel.
20         2.11 Non-Party: any natural person, partnership, corporation, association, or
21   other legal entity not named as a Party to this action.
22         2.12 Outside Counsel of Record: attorneys who are not employees of a party
23   to this action but are retained to represent or advise a party to this action and have
24   appeared in this action on behalf of that party or are affiliated with a law firm which
25   has appeared on behalf of that party.
26         2.13 Party: any party to this action, including all of its officers, directors,
27   employees, consultants, retained experts, and Outside Counsel of Record (and their
28   support staffs).
                                                  3
                PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                        ELECTRONICALLY STORED INFORMATION
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
1          2.14 Producing Party: a Party or Non-Party that produces Disclosure or
2    Discovery Material in this action.
3          2.15 Professional Vendors: persons or entities that provide litigation support
4    services (e.g., photocopying, videotaping, translating, preparing exhibits or
5    demonstrations, and organizing, storing, or retrieving data in any form or medium)
6    and their employees and subcontractors.
7          2.16 Protected Material: any Disclosure or Discovery Material that is
8    designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
9    ATTORNEYS’ EYES ONLY” or as “HIGHLY CONFIDENTIAL – SOURCE
10   CODE.”
11         2.17 Receiving Party: a Party that receives Disclosure or Discovery Material
12   from a Producing Party
13   3. SCOPE
14
                  The protections conferred by this Order cover not only Protected Material
15
     (as defined above), but also (1) any information copied or extracted from Protected
16
     Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
17
     and (3) any testimony, conversations, or presentations by Parties or their Counsel that
18
     might reveal Protected Material. However, the protections conferred by this Order do
19
     not cover the following information: (a) any information that is in the public domain
20
     at the time of disclosure to a Receiving Party or becomes part of the public domain
21
     after its disclosure to a Receiving Party as a result of publication not involving a
22
     violation of this Order, including becoming part of the public record through trial or
23
     otherwise; and (b) any information known to the Receiving Party prior to the
24
     disclosure or obtained by the Receiving Party after the disclosure from a source who
25
     obtained the information lawfully and under no obligation of confidentiality to the
26
     Designating Party. Any use of Protected Material at trial shall be governed by a
27
     separate agreement or order.
28
                                                 4
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    4. DURATION
2                 Even after final disposition of this litigation, the confidentiality
3    obligations imposed by this Order shall remain in effect until a Designating Party
4    agrees otherwise in writing or a court order otherwise directs. Final disposition shall
5    be deemed to be the later of (1) dismissal of all claims and defenses in this action,
6    with or without prejudice; and (2) final judgment herein after the completion and
7    exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
8    including the time limits for filing any motions or applications for extension of time
9    pursuant to applicable law.
10   5. DESIGNATING PROTECTED MATERIAL
11                5.1    Exercise of Restraint and Care in Designating Material for
12   Protection. Each Party or Non-Party that designates information or items for
13   protection under this Order must take care to limit any such designation to specific
14   material that qualifies under the appropriate standards. To the extent it is practical to
15   do so, the Designating Party must designate for protection only those parts of material,
16   documents, items, or oral or written communications that qualify – so that other
17   portions of the material, documents, items, or communications for which protection is
18   not warranted are not swept unjustifiably within the ambit of this Order.
19                Mass, indiscriminate, or routinized designations are prohibited.
20   Designations that are shown to be clearly unjustified or that have been made for an
21   improper purpose (e.g., to unnecessarily encumber or retard the case development
22   process or to impose unnecessary expenses and burdens on other parties) expose the
23   Designating Party to sanctions.
24                No “Highly Confidential” designation shall be made unless the
25   designating party (or non-party from whom discovery is sought) reasonably believes
26   in good faith that the designated material comprises or contains competitively
27   sensitive information that could be used by the receiving party to obtain a business
28   (not legal) advantage over the producing party, including, but not limited to, trade
                                                  5
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    secrets, highly sensitive, non-public technical information, documents disclosing the
2    past, present, or intended design, development, configuration, materials, manufacture,
3    testing or trial, and the results of such testing or trials, of the products of any Party,
4    documents or information related to damages (e.g. sales numbers, profit margins), or
5    documents or information related to pending and not yet published patent applications.
6                 If it comes to a Designating Party’s attention that information or items
7    that it designated for protection do not qualify for protection at all or do not qualify for
8    the level of protection initially asserted, that Designating Party must promptly notify
9    all other parties that it is withdrawing the mistaken designation.
10                5.2    Manner and Timing of Designations. Except as otherwise provided
11   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
12   stipulated or ordered, Disclosure or Discovery,
13                Material that qualifies for protection under this Order must be clearly so
14   designated before the material is disclosed or produced.
15                Designation in conformity with this Order requires:
16                (a) for information in documentary form (e.g., paper or electronic
17   documents, but excluding transcripts of depositions or other pretrial or trial
18   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
19   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
20   CONFIDENTIAL – SOURCE CODE” to each page that contains protected material.
21   If only a portion or portions of the material on a page qualifies for protection, the
22   Producing Party also must clearly identify the protected portion(s) (e.g., by making
23   appropriate markings in the margins) and must specify, for each portion, the level of
24   protection being asserted.
25                A Party or Non-Party that makes original documents or materials
26   available for inspection need not designate them for protection until after the
27   inspecting Party has indicated which material it would like copied and produced.
28   During the inspection and before the designation, all of the material made available
                                                   6
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
2    ONLY.” After the inspecting Party has identified the documents it wants copied and
3    produced, the Producing Party must determine which documents, or portions thereof,
4    qualify for protection under this Order. Then, before producing the specified
5    documents, the Producing Party must affix the appropriate legend
6    (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
7    ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE) to each page that
8    contains Protected Material. If only a portion or portions of the material on a page
9    qualifies for protection, the Producing Party also must clearly identify the protected
10   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for
11   each portion, the level of protection being asserted.
12                (b) for testimony given in deposition or in other pretrial or trial
13   proceedings, that the Designating Party identify on the record, before the close of the
14   deposition, hearing, or other proceeding, all protected testimony and specify the level
15   of protection being asserted. When it is impractical to identify separately each portion
16   of testimony that is entitled to protection and it appears that substantial portions of the
17   testimony may qualify for protection, the Designating Party may invoke on the record
18   (before the deposition, hearing, or other proceeding is concluded) a right to have up to
19   21 days to identify the specific portions of the testimony as to which protection is
20   sought and to specify the level of protection being asserted. Only those portions of the
21   testimony that are appropriately designated for protection within the 21 days shall be
22   covered by the provisions of this Stipulated Protective Order. Alternatively, a
23   Designating Party may specify, at the deposition or up to 21 days afterwards if that
24   period is properly invoked, that the entire transcript shall be treated as
25   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26   ONLY.”
27                Parties shall give the other parties notice if they reasonably expect a
28   deposition, hearing or other proceeding to include Protected Material so that the other
                                                  7
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    parties can ensure that only authorized individuals who have signed the
2    “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
3    proceedings. The use of a document as an exhibit at a deposition shall not in any way
4    affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
5    ATTORNEYS’ EYES ONLY.”
6                 Transcripts containing Protected Material shall have an obvious legend
7    on the title page that the transcript contains Protected Material, and the title page shall
8    be followed by a list of all pages (including line numbers as appropriate) that have
9    been designated as Protected Material and the level of protection being asserted by the
10   Designating Party. The Designating Party shall inform the court reporter of these
11   requirements. Any transcript that is prepared before the expiration of a 21-day period
12   for designation shall be treated during that period as if it had been designated
13   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
14   otherwise agreed. After the expiration of that period, the transcript shall be treated
15   only as actually designated.
16                (c) for information produced in some form other than documentary and
17   for any other tangible items, that the Producing Party affix in a prominent place on the
18   exterior of the container or containers in which the information or item is stored the
19   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
20   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” If only a portion or
21   portions of the information or item warrant protection, the Producing Party, to the
22   extent practicable, shall identify the protected portion(s) and specify the level of
23   protection being asserted.
24                5.3    Inadvertent Failures to Designate. If timely corrected, an
25   inadvertent failure to designate qualified information or items does not, standing
26   alone, waive the Designating Party’s right to secure protection under this Order for
27   such material. Upon timely correction of a designation, the Receiving Party must
28   make reasonable efforts to assure that the material is treated in accordance with the
                                                  8
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    provisions of this Order.
2    6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
3                 6.1    Timing of Challenges. Any Party or Non-Party may challenge a
4    designation of confidentiality at any time. Unless a prompt challenge to a Designating
5    Party’s confidentiality designation is necessary to avoid foreseeable, substantial
6    unfairness, unnecessary economic burdens, or a significant disruption or delay of the
7    litigation, a Party does not waive its right to challenge a confidentiality designation by
8    electing not to mount a challenge promptly after the original designation is disclosed.
9                 6.2    Meet and Confer. The Challenging Party shall initiate the dispute
10   resolution process by providing written notice of each designation it is challenging
11   and describing the basis for each challenge. To avoid ambiguity as to whether a
12   challenge has been made, the written notice must recite that the challenge to
13   confidentiality is being made in accordance with this specific paragraph of the
14   Protective Order. The parties shall attempt to resolve each challenge in good faith and
15   must begin the process by conferring directly (in voice to voice dialogue; other forms
16   of communication are not sufficient) within 14 days of the date of service of notice. In
17   conferring, the Challenging Party must explain the basis for its belief that the
18   confidentiality designation was not proper and must give the Designating Party an
19   opportunity to review the designated material, to reconsider the circumstances, and, if
20   no change in designation is offered, to explain the basis for the chosen designation. A
21   Challenging Party may proceed to the next stage of the challenge process only if it has
22   engaged in this meet and confer process first or establishes that the Designating Party
23   is unwilling to participate in the meet and confer process in a timely manner.
24                6.3    Joint Stipulation. Any challenge submitted to the Court shall be via
25   a joint stipulation pursuant to Local Civil Rule 37. The burden of persuasion in any
26   such challenge proceeding shall be on the Designating Party. Frivolous challenges and
27   those made for an improper purpose (e.g., to harass or impose unnecessary expenses
28   and burdens on other parties) may expose the Challenging Party to sanctions. Unless
                                                 9
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    the Designating Party has waived the confidentiality designation by failing to file a
2    motion to retain confidentiality as described above, all parties shall continue to afford
3    the material in question the level of protection to which it is entitled under the
4    Producing Party’s designation until the court rules on the challenge.
5    7. ACCESS TO AND USE OF PROTECTED MATERIAL
6            7.1     Basic Principles. A Receiving Party may use Protected Material that is
7    disclosed or produced by another Party or by a Non-Party in connection with this case
8    only for prosecuting, defending, or attempting to settle this litigation. Such Protected
9    Material may be disclosed only to the categories of persons and under the conditions
10   described in this Order. When the litigation has been terminated, a Receiving Party
11   must comply with the provisions of section 15 below (FINAL DISPOSITION).
12           Protected Material must be stored and maintained by a Receiving Party at a
13   location and in a secure manner1 that ensures that access is limited to the persons
14   authorized under this Order.
15           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
16   otherwise ordered by the court or permitted in writing by the Designating Party, a
17   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
18   only to:
19                   (a) the Receiving Party’s Outside Counsel of Record in this action,
20   employees and staff of said Outside Counsel of Record, and Professional Vendors to
21   whom it is reasonably necessary to disclose the information for this litigation;
22                   (b) up to 5 total individuals of the Receiving Party, who may be officers,
23   directors, and employees (including House Counsel), to whom disclosure is
24   reasonably necessary for this litigation and who have signed the “Acknowledgment
25   and Agreement to Be Bound” (Exhibit A);
26                   (c) Experts (as defined in this Order) of the Receiving Party to whom
27
     1
      It may be appropriate under certain circumstances to require the Receiving Party to store any electronic
28   Protected Material in password-protected form.
                                                          10
                PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                        ELECTRONICALLY STORED INFORMATION
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
1    disclosure is reasonably necessary for this litigation and who have signed the
2    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
3                 (d) the court and its personnel;
4                 (e) court reporters and their staff;
5                 (f) professional jury or trial consultants to whom disclosure is reasonably
6    necessary for this litigation and who have signed the “Acknowledgment and
7    Agreement to Be Bound” (Exhibit A);
8                 (g) during their depositions, third-party witnesses in the action to whom
9    disclosure is reasonably necessary and who have signed the “Acknowledgment and
10   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
11   Party or ordered by the court;
12                (h) the author or recipient of a document containing the information or a
13   custodian or other person who otherwise possessed or knew the information.
14         7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
15   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
16   writing by the Designating Party, a Receiving Party may disclose any information or
17   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
18   to:
19                (a) the Receiving Party’s Outside Counsel of Record in this action,
20   employees and staff of said Outside Counsel of Record, and Professional Vendors to
21   whom it is reasonably necessary to disclose the information for this litigation;
22                (b) Two Designated House Counsel of the Receiving Party (1) who has
23   no involvement in competitive decision-making, (2) to whom disclosure is reasonably
24   necessary for this litigation because he or she is directly supervising or overseeing the
25   litigation, (3) who has signed the “Acknowledgment and Agreement to Be Bound”
26   (Exhibit A), and (4) as to whom the procedures set forth in paragraph 7.4(a)(1), below,
27   have been followed;
28                (c) Experts of the Receiving Party (1) to whom disclosure is reasonably
                                                 11
             PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                     ELECTRONICALLY STORED INFORMATION
                                                              CASE NO. 8:19-CV-02115-DOC-JDE
1    necessary for this litigation, (2) who have signed the “Acknowledgment and
2    Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in
3    paragraph 7.5(a)(2), below, have been followed;
4                     (d) the court and its personnel;
5                     (e) court reporters and their staff;
6                     (f) professional jury or trial consultants2 to whom disclosure is
7    reasonably necessary for this litigation and who have signed the “Acknowledgment
8    and Agreement to Be Bound” (Exhibit A);
9                     (g) during their depositions, third-party witnesses in the action to whom
10   disclosure is reasonably necessary and who have signed the “Acknowledgment and
11   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
12   Party or ordered by the court; and
13                    (h) the author or recipient of a document containing the information or a
14   custodian or other person who otherwise possessed or knew the information.
15           7.4      Disclosure of “HIGHLY CONFIDENTIAL – SOURCE CODE”
16   Information or Items. Unless otherwise ordered by the court or permitted in writing
17   by the Designating Party, a Receiving Party may disclose any information or item
18   designated “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
19           (a) the Receiving Party’s Outside Counsel of Record in this action, employees
20   and staff of said Outside Counsel of Record, and Professional Vendors to whom it is
21   reasonably necessary to disclose the information for this litigation;
22           (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
23   necessary for this litigation, (2) who have signed the “Acknowledgment and
24   Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in
25   paragraph 7.5(a)(2), below, have been followed;
26
27   2
       Alternative: The parties may wish to allow disclosure of information not only to professional jury or trial
     consultants, but also to mock jurors, to further trial preparation. In that situation, the parties may wish to draft
28   a simplified, precisely tailored Undertaking for mock jurors to sign.
                                                              12
                PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                        ELECTRONICALLY STORED INFORMATION
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
1          (c) the court and its personnel;
2          (d) court reporters and their staff;
3          (e) the author or recipient of a document containing the information or a
4    custodian or other person who otherwise possessed or knew the information.
5          7.5 Procedures for Approving or Objecting to Disclosure of “HIGHLY
6    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL
7    – SOURCE CODE” Information or Items to Designated House Counsel or Experts.
8                 (a)(1) Unless otherwise ordered by the court or agreed to in writing by
9    the Designating Party, a Party that seeks to disclose to Designated House Counsel any
10   information or item that has been designated “HIGHLY CONFIDENTIAL –
11   ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first must make a written
12   request to the Designating Party that (1) sets forth the full name of the Designated
13   House Counsel and the city and state of his or her residence, and (2) describes the
14   Designated House Counsel’s current and reasonably foreseeable future primary job
15   duties and responsibilities in sufficient detail to determine if House Counsel is
16   involved, or may become involved, in any competitive decision-making.
17                (a)(2) Unless otherwise ordered by the court or agreed to in writing by the
18   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order)
19   any information or item that has been designated “HIGHLY CONFIDENTIAL –
20   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”
21   pursuant to paragraphs 7.3(c) or 10 first must make a written request to the Designating
22   Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL –
23   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”
24   information that the Receiving Party seeks permission to disclose to the Expert, (2) sets
25   forth the full name of the Expert and attaches a copy of the Expert’s current resume,
26   and to the extent not included in the resume, (a) identifies the Expert’s current
27   employer(s); (b) identifies each person or entity from whom the Expert has received
28   compensation or funding for work in his or her areas of expertise or to whom the
                                                  13
             PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                     ELECTRONICALLY STORED INFORMATION
                                                              CASE NO. 8:19-CV-02115-DOC-JDE
1    expert has provided professional services, including in connection with a litigation, at
2    any time during the preceding five years,3 and (c) identifies, by name and number of
3    the case, filing date, and location of court, any litigation in connection with which the
4    Expert has offered expert testimony, including through a declaration, report, or
5    testimony at a deposition or trial, during the preceding five years.
6                     (b) A Party that makes a request and provides the information specified
7    in the preceding respective paragraphs may disclose the subject Protected Material to
8    the identified Designated House Counsel or Expert unless, within 14 days of
9    delivering the request, the Party receives a written objection from the Designating
10   Party. Any such objection must set forth in detail the grounds on which it is based.
11                    (c) A Party that receives a timely written objection must meet and confer
12   with the Designating Party (through direct voice to voice dialogue) to try to resolve
13   the matter by agreement within seven days of the written objection. If no agreement is
14   reached, the Party seeking to make the disclosure to Designated House Counsel or the
15   Expert may file a motion in compliance with the Local Rules seeking permission from
16   the court to do so. Any such motion must describe the circumstances with specificity,
17   set forth in detail the reasons why the disclosure to Designated House Counsel or the
18   Expert is reasonably necessary, assess the risk of harm that the disclosure would
19   entail, and suggest any additional means that could be used to reduce that risk. In
20   addition, any such motion must be accompanied by a competent declaration
21   describing the parties’ efforts to resolve the matter by agreement (i.e., the extent and
22   the content of the meet and confer discussions) and setting forth the reasons advanced
23   by the Designating Party for its refusal to approve the disclosure.
24           In any such proceeding, the Party opposing disclosure to Designated House
25   Counsel or the Expert shall bear the burden of proving that the risk of harm that the
26
     3
       If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then
27   the Expert should provide whatever information the Expert believes can be disclosed without violating any
     confidentiality agreements, and the Party seeking to disclose to the Expert shall be available to meet and
28   confer with the Designating Party regarding any such engagement.
                                                             14
                PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                        ELECTRONICALLY STORED INFORMATION
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
1    disclosure would entail (under the safeguards proposed) outweighs the Receiving
2    Party’s need to disclose the Protected Material to its Designated House Counsel or
3    Expert.
4    8. PROSECUTION BAR
5                   Absent written consent from the Producing Party, any attorney or patent
6    agent who receives access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
7    ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” technical information
8    shall not be involved in the prosecution of patents or patent applications relating to the
9    design, operation, or functionality of sacral neuromodulation devices or
10   transcutaneous energy transfer to implantable medical devices.4 For purposes of this
11   paragraph, “prosecution” includes drafting, amending, advising, or otherwise affecting
12   the scope of obtaining patent claims and filing maintenance fees of those patent
13   claims.5 For purpose of clarity, “prosecution” as used in this paragraph does not
14   include representing a party challenging a patent before a domestic or foreign agency
15   (including, but not limited to, a reissue protest, ex parte reexamination or inter partes
16   reexamination, or equivalent proceedings—e.g., Post-Grant Review—except that all
17   persons subject to this Paragraph are prohibited from drafting new or amended claims
18   in any such proceedings). This Prosecution Bar shall begin when access to “HIGHLY
19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL
20   – SOURCE CODE” information is first received by the affected individual and shall
21   end two (2) years after final termination of this action.
22   9. SOURCE CODE
23          (a)     To the extent production of source code becomes necessary in this case, a
24   Producing Party may designate source code as “HIGHLY CONFIDENTIAL -
25   SOURCE CODE” if it comprises or includes confidential, proprietary or trade secret
26
     4
       It may be appropriate under certain circumstances to require Outside and House Counsel who receive access
27   to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information to implement an “Ethical
     Wall.”
28   5
       Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
                                                         15
               PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                       ELECTRONICALLY STORED INFORMATION
                                                                CASE NO. 8:19-CV-02115-DOC-JDE
1    source code.
2          (b)      Protected Material designated as “HIGHLY CONFIDENTIAL –
3    SOURCE CODE” shall be subject to all of the protections afforded to “HIGHLY
4    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information including the
5    Prosecution Bar set forth in Paragraph 8, and may be disclosed only to the individuals
6    to whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information
7    may be disclosed, as set forth in Paragraphs 7.3 and 7.4, with the exception of
8    Designated House Counsel. To be clear, Designated House Counsel may not obtain
9    any information designated “HIGHLY CONFIDENTIAL –SOURCE CODE.”
10         (c)      Any source code produced in discovery shall be made available for
11   inspection, in a format allowing it to be reasonably reviewed and searched, during
12   normal business hours or at other mutually agreeable times, at an office of the
13   Producing Party’s counsel or another mutually agreed upon location. The source code
14   shall be made available for inspection on a secured computer in a secured room
15   without Internet access or network access to other computers, and the Receiving Party
16   shall not copy, remove, or otherwise transfer any portion of the source code onto any
17   recordable media or recordable device. The Producing Party may visually monitor the
18   activities of the Receiving Party’s representatives during any source code review, but
19   only to ensure that there is no unauthorized recording, copying, or transmission of the
20   source code.
21         (d)      The Receiving Party may request paper copies of limited portions of
22   source code that are reasonably necessary for the preparation of court filings,
23   pleadings, expert reports, or other papers, or for deposition or trial. No more than 15
24   pages of a continuous block of Source Code, and no more than 100 total pages of
25   Source Code shall be printed without authorization of the Producing Party.
26   Notwithstanding the foregoing, the Receiving Party may request to print additional
27   total pages, or continuous pages, of Source Code Material in excess of the amounts
28   stated in this paragraph, which request(s) the Producing Party will not unreasonably
                                                16
             PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                     ELECTRONICALLY STORED INFORMATION
                                                              CASE NO. 8:19-CV-02115-DOC-JDE
1    deny upon a showing of good cause. If additional pages are requested and objected
2    to, the objecting Party shall have the burden to seek relief from the Court within
3    14 days of the objection. The Producing Party shall provide all such source code in
4    paper form including bates numbers and the label “HIGHLY CONFIDENTIAL -
5    SOURCE CODE.” The Producing Party may challenge the amount of source code
6    requested in hard copy form pursuant to the dispute resolution procedure and
7    timeframes set forth in Paragraph 6 whereby the Producing Party is the “Challenging
8    Party” and the Receiving Party is the “Designating Party” for purposes of dispute
9    resolution.
10         (e)     The Receiving Party shall maintain a record of any individual who has
11   inspected any portion of the source code in electronic or paper form. The Receiving
12   Party shall maintain all paper copies of any printed portions of the source code in a
13   secured, locked area. The Receiving Party shall not create any electronic or other
14   images of the paper copies. The Receiving Party shall only make additional paper
15   copies, or convert any of the information contained in the paper copies into any
16   electronic format, if such additional copies or conversions are (1) necessary to prepare
17   court filings, pleadings, or other papers (including a testifying expert’s expert report),
18   (2) necessary for deposition, or (3) otherwise necessary for the preparation of its case
19   for this litigation. Any paper copies used during a deposition shall be retrieved by the
20   Producing Party at the end of each day and must not be given to or left with a court
21   reporter or any other unauthorized individual.
22   10. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
        OTHER LITIGATION
23
                   If a Party is served with a subpoena or a court order issued in other
24
     litigation that compels disclosure of any information or items designated in this action
25
     as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26
     ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that Party must:
27
                   (a) promptly notify in writing the Designating Party. Such notification
28
                                                 17
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    shall include a copy of the subpoena or court order;
2                 (b) promptly notify in writing the party who caused the subpoena or order
3    to issue in the other litigation that some or all of the material covered by the subpoena
4    or order is subject to this Protective Order. Such notification shall include a copy of
5    this Stipulated Protective Order; and
6                 (c) cooperate with respect to all reasonable procedures sought to be
7    pursued by the Designating Party whose Protected Material may be affected.
8                 If the Designating Party timely seeks a protective order, the Party served
9    with the subpoena or court order shall not produce any information designated in this
10   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
11   EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” before a
12   determination by the court from which the subpoena or order issued, unless the Party
13   has obtained the Designating Party’s permission. The Designating Party shall bear the
14   burden and expense of seeking protection in that court of its confidential material –
15   and nothing in these provisions should be construed as authorizing or encouraging a
16   Receiving Party in this action to disobey a lawful directive from another court.
17   11. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
18       IN THIS LITIGATION
19                (a)    The terms of this Order are applicable to information produced by
20   a Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
21   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL
22   – SOURCE CODE”. Such information produced by Non-Parties in connection with
23   this litigation is protected by the remedies and relief provided by this Order. Nothing
24   in these provisions should be construed as prohibiting a Non-Party from seeking
25   additional protections.
26                (b)    In the event that a Party is required, by a valid discovery request,
27   to produce a Non-Party’s confidential information in its possession, and the Party is
28   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                 18
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    confidential information, then the Party shall:
2                        1.    promptly notify in writing the Requesting Party and the
3    Non-Party that some or all of the information requested is subject to a confidentiality
4    agreement with a Non-Party;
5                        2.    promptly provide the Non-Party with a copy of the
6    Stipulated Protective Order in this litigation, the relevant discovery request(s), and a
7    reasonably specific description of the information requested; and
8                        3.    make the information requested available for inspection by
9    the Non-Party.
10                (c)    If the Non-Party fails to object or seek a protective order from this
11   court within 14 days of receiving the notice and accompanying information, the
12   Receiving Party may produce the Non-Party’s confidential information responsive to
13   the discovery request. If the Non-Party timely seeks a protective order, the Receiving
14   Party shall not produce any information in its possession or control that is subject to
15   the confidentiality agreement with the Non-Party before a determination by the court.
16   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
17   of seeking protection in this court of its Protected Material.
18   12. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19                If a Receiving Party learns that, by inadvertence or otherwise, it has
20   disclosed Protected Material to any person or in any circumstance not authorized
21   under this Stipulated Protective Order, the Receiving Party must immediately (a)
22   notify in writing the Designating Party of the unauthorized disclosures, (b) use its best
23   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
24   person or persons to whom unauthorized disclosures were made of all the terms of this
25   Order, and (d) request such person or persons to execute the “Acknowledgment and
26   Agreement to Be Bound” that is attached hereto as Exhibit A.
27
28
                                                 19
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    13. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
2        PROTECTED MATERIAL

3                 If the Producing Party becomes aware of any inadvertent disclosure, the

4    Producing Party may promptly designate any such documents as within the attorney-

5    client privilege, work product immunity, or any other applicable privilege or

6    immunity and request in writing return of such documents to the Producing Party.

7    Upon such request and the provision of a supplemental privilege log, the Receiving

8    Party shall immediately retrieve and return or destroy all copies of such document(s).

9    The Producing Party shall retain a copy of any such documents and shall be prepared

10   to submit them to the Court in connection with any Order of this Court requiring in

11   camera inspection in connection with a challenge of the privilege designation.

12                In turn, the Producing Party shall keep a copy of the document(s)

13   requested to be retrieved and returned or destroyed, and shall create a privilege log for

14   all such documents requested to be returned or destroyed, regardless of the date of the

15   document, (for example, if the document would not have otherwise needed to be

16   placed on the privilege log subject to Section 13 of this Order) and designate them as

17   within the attorney-client privilege, work product immunity or any other applicable

18   privilege or immunity, along with the appropriate identifying information.

19                Nothing herein shall prevent the Receiving Party from challenging the

20   propriety of the attorney-client privilege, work product immunity or other applicable

21   privilege or immunity designation by submitting a written challenge to the Court or by

22   otherwise presenting to the Court (if requested by the Court); provided, however, that

23   such challenge shall not assert as a ground for challenge the fact of the initial

24   production or inspection of the documents later designated as attorney-client

25   privileged, work product, or subject to another applicable privilege or immunity, and

26   shall not refer to the content of the inadvertently-produced items.

27                Subject to the provisions of Federal Rule of Evidence 502, inspection or

28   production of documents (including physical objects) shall not constitute a waiver of
                                                 20
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    the attorney-client privilege, work product immunity, or any other applicable privilege
2    or immunity.
3    14. MISCELLANEOUS
4
                  14.1 Right to Further Relief. Nothing in this Order abridges the right of
5
     any person to seek its modification by the court in the future.
6
                  14.2 Right to Assert Other Objections. By stipulating to the entry of this
7
     Protective Order no Party waives any right it otherwise would have to object to
8
     disclosing or producing any information or item on any ground not addressed in this
9
     Stipulated Protective Order. Similarly, no Party waives any right to object on any
10
     ground to use in evidence of any of the material covered by this Protective Order.
11
                  14.3: Export Control. Disclosure of Protected Material shall be subject to
12
     all applicable laws and regulations relating to the export of technical data contained in
13
     such Protected Material, including the release of such technical data to foreign persons
14
     or nationals in the United States or elsewhere. The Producing Party shall be
15
     responsible for identifying any such controlled technical data, and the Receiving Party
16
     shall take measures necessary to ensure compliance.
17
                  14.4 Filing Protected Material. Without written permission from the
18
     Designating Party or a court order secured after appropriate notice to all interested
19
     persons, a Party may not file in the public record in this action any Protected Material.
20
     A Party that seeks to file under seal any Protected Material must comply with Civil
21
     Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
22
     order authorizing the sealing of the specific Protected Material at issue. Pursuant to
23
     Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that
24
     the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
25
     entitled to protection under the law. If a Receiving Party's request to file Protected
26
     Material under seal pursuant to Civil Local Rule 79-5.2.2 (b) is denied by the court,
27
     then the Receiving Party may file the Protected Material in the public record pursuant
28
                                                 21
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    to Civil Local Rule 79-5.2.2 (b) (ii) unless otherwise instructed by the court.
2                 14.5 Communications Between Parties and Counsel of Record.
3    Responsive documents and things subject to the attorney-client privilege, work
4    product protection, and/or other applicable protection/ immunity, including privileged
5    or protected communications between a Party and its respective Counsel of Record,
6    occurring after the date of filing of Plaintiff's initial Complaints need not be produced
7    or disclosed on a privilege log in response to a discovery request served by another
8    Party, absent an order of the Court, except as required to rely on an opinion of counsel
9    as part of a defense in this Action. This agreement is without prejudice to any Party's
10   ability to make a particularized request for a limited privilege log relating to specific
11   documents, or upon an appropriate showing of the potential discoverability of the
12   documents over any privilege or protection objections.
13   15. FINAL DISPOSITION
14                Within 60 days after the final disposition of this action, as defined in
15   paragraph 4, each Receiving Party must return all Protected Material to the Producing
16   Party or destroy such material. As used in this subdivision, “all Protected Material”
17   includes all copies, abstracts, compilations, summaries, and any other format
18   reproducing or capturing any of the Protected Material. Whether the Protected
19   Material is returned or destroyed, the Receiving Party must submit a written
20   certification to the Producing Party (and, if not the same person or entity, to the
21   Designating Party) by the 60-day deadline that (1) identifies (by category, where
22   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
23   that the Receiving Party has not retained any copies, abstracts, compilations,
24   summaries or any other format reproducing or capturing any of the Protected Material.
25   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
26   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
27   correspondence, deposition and trial exhibits, expert reports, attorney work product,
28
                                                 22
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    and consultant and expert work product, even if such materials contain Protected
2    Material. Any such archival copies that contain or constitute Protected Material
3    remain subject to this Protective Order as set forth in Section 4 (DURATION).
4
5          Pursuant to the parties’ Joint Stipulation (Dkt. 43), IT IS SO ORDERED.
6
7    DATED: March 16, 2020
8
                                           __________________________
9                                          JOHN D. EARLY
10                                         United States Magistrate Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               23
             PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                     ELECTRONICALLY STORED INFORMATION
                                                              CASE NO. 8:19-CV-02115-DOC-JDE
1                                          EXHIBIT A
2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3                 I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury that
5    I have read in its entirety and understand the Stipulated Protective Order that was
6    issued by the United States District Court for the Central District of California on
7    March 16, 2020 in the case of Medtronic, Inc., et al., v. Axonics Modulation
8    Technologies, Inc. Case No. 8:19-cv-02115-DOC-JDE. I agree to comply with and to
9    be bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment
11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14                I further agree to submit to the jurisdiction of the United States District
15   Court for the Central District of California for the purpose of enforcing the terms of
16   this Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18                I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: _________________________________
24   City and State where sworn and signed: _________________________________
25
     Printed name: ______________________________
26                     [printed name]
27
     Signature: __________________________________
28                [signature]
                                                 24
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1                                EXHIBIT B
2         STIPULATION REGARDING THE COLLECTION AND PRODUCTION OF
             DOCUMENTS AND ELECTRONICALLY STORED INFORMATION
3
            This Stipulation sets forth the general agreement between Plaintiffs Medtronic,
4
     Inc., Medtronic Puerto Rico Operations Co., Medtronic Logistics, LLC, and Medtronic
5
     USA, Inc. and Defendant Axonics Modulation Technologies, Inc., hereinafter the
6
     “Parties,” or individually, a “Party”, as to the collection and production of documents
7
     and electronically stored information
8
     I.       GENERAL TERMS
9
            A.     Application. The procedures set forth in this Stipulation shall govern the
10
     production of Documents and Electronically Stored Information (“ESI”) relevant to
11
     this Action. To the extent that relevant ESI includes sources not supported by the
12
     Parties, the Parties will make reasonable efforts to collect and produce this information
13
     (subject to relevant general and specific objections), provided a custodian has control
14
     over this data and it is available in a format that is accessible by the Parties. In the
15
     event that any Party identifies a particular source of responsive Documents or ESI for
16
     which application of this Stipulation would be impossible or otherwise unduly
17
     burdensome or impractical, the Party identifying the source will promptly notify other
18
     Parties, and the Parties may meet and confer concerning the source.
19
            B.     Scope of Discovery. This Stipulation does not affect the proper subject
20
     matter of discovery in this Action. Nor does this Stipulation imply that Documents or
21
     ESI produced under its terms are relevant or admissible in this Action or in any other
22
     litigation.
23
            C.     Proportionality. Parties may obtain discovery regarding any nonprivileged
24
     matter that is relevant to any party's claim or defense and proportional to the needs of
25
     the case, considering the importance of the issues at stake in the action, the amount in
26
     controversy, the parties’ relative access to relevant information, the parties’ resources,
27
     the importance of the discovery in resolving the issues, and whether the burden or
28
                                                25
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    expense of the proposed discovery outweighs its likely benefit consistent with the
2    Federal Rules of Civil Procedure.
3          D.       Preservation of Data. A Party has a common law obligation to take
4    reasonable and proportional steps to preserve discoverable information in the Party’s
5    possession, custody or control.
6          E.       Privileges. Nothing in this Stipulation shall be interpreted to require the
7    disclosure of Documents or ESI that a Party contends are protected by the attorney-
8    client privilege, the work-product doctrine, or any other applicable privilege or
9    protection.
10         F.       Legibility. The Parties will make reasonable efforts to ensure that all
11   Documents and ESI they produce are legible. If a copy is not legible and it is possible
12   to produce a legible copy, such a legible copy will be produced (subject to relevant
13   general and specific objections) within five (5) business days of a request from a
14   receiving Party, or as mutually agreed upon by the Parties. But if no legible copy can
15   be made, then the original will be made available for inspection and copying within
16   ten (10) business days of a request from a receiving Party, or as mutually agreed upon
17   by the Parties.
18         G.       Modification and Amendment. This Stipulation may be modified or
19   amended by written agreement of the Parties.
20         H.       Reservation of Rights. The Parties reserve all rights under the Federal
21   Rules of Civil Procedure and the Local Rules of the U.S. District Court for the Central
22   District of California.
23         I.       Definitions.
24                       “Metadata” is defined as (i) information embedded in a Native File
25   that is not ordinarily viewable or printable from the application that generated, edited,
26   or modified such Native File; and/or (ii) information generated automatically by the
27   operation of a computer or other information technology system when a Native File is
28   created, modified, transmitted, deleted or otherwise manipulated by a user of such
                                                  26
                PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                        ELECTRONICALLY STORED INFORMATION
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
1    system.
2                                 “Native File(s)” means ESI in the electronic format of the
3    application in which such ESI is normally created, viewed, and/or modified.
4    II.        ESI DISCLOSURES
5               A.       By April 24, 2020, each party shall disclose:
6                        a.        Custodians. The 8 custodians most likely to have discoverable
7    information in their possession, custody or control, from the most likely to the least
8    likely. The custodians shall be identified by name, title, and the subject matter of the
9    information.
10                       b.        Non-custodial data sources.6 A list of the non-custodial data
11   sources that are most likely to contain non-duplicative discoverable information for
12   preservation and production consideration, from the most likely to the least likely.
13              B.       Notice. The parties shall identify any issues relating to:
14                       a.        Any ESI (by type, date, custodian, electronic system or other
15   criteria) that a party asserts is not reasonably accessible under Fed. R. Civ. P.
16   26(b)(2)(C)(i).
17                       b.        Third-party discovery under Fed. R. Civ. P. 45 and otherwise,
18   including the timing and sequencing of such discovery.
19                       c.        Production of information subject to privacy protections, including
20   information that may need to be produced from outside of the United States and
21   subject to foreign laws.
22   Lack of proper notice of such issues may result in a party losing the ability to pursue
23   or to protect such information.
24   III.       PATENT DISCOVERY7
25              A.       On April 10, 2020 and for each defendant,8 the plaintiff shall produce the
26   6
      That is, a system or container that stores ESI, but over which an individual custodian does not organize, manage or
     maintain the ESI in the system or container (e.g., enterprise system or database)
27   7
         As these disclosures are “initial,” each party shall be permitted to supplement.
28   8
         For ease of reference, “defendant” is used to identify the alleged infringer and “plaintiff to identify the patentee.
                                                                    27
                     PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                             ELECTRONICALLY STORED INFORMATION
                                                                      CASE NO. 8:19-CV-02115-DOC-JDE
1    file history for each asserted patent.
2          B.       On April 10, 2020, each defendant shall produce to the plaintiff technical
3    documents (including for software where applicable) sufficient to show the accused
4    features and operation of the accused products.
5          C.       On May 6, 2020, plaintiff shall produce to each defendant an initial claim
6    chart relating each accused product to the asserted claims each product allegedly
7    infringes.
8          D.       On June 10, 2020, each defendant shall produce to the plaintiff its initial
9    invalidity contentions for each asserted claim, as well as the related invalidating
10   references (e.g., publications, manuals and patents).
11         E.       Absent a showing of good cause, follow-up discovery shall be limited to a
12   term of 6 years before the filing of the complaint, except that discovery related to
13   asserted prior art or the conception and reduction to practice of the inventions claimed
14   in any patent-in-suit shall not be so limited.
15   IV.   COLLECTION OF DOCUMENTS AND ESI
16         A.       Custodians. By April 24, 2020, the responding Party shall identify a
17   reasonable subset of ESI custodians that are likely to have ESI responsive to those
18   written discovery requests, and give the requesting party the opportunity to request any
19   additional custodians that are likely to have ESI responsive to those written discovery
20   requests, which the responding Party will not unreasonably deny upon a showing of
21   good cause. Prior to the production of ESI, each Party shall provide to all other Parties
22   a list of ESI custodians identified by name, title, and the subject matter of the information
23   from whom ESI will be collected.
24         B.       Sources. The Parties shall make reasonable efforts to identify and collect
25   any Documents and ESI potentially relevant to this Action from all sources (except
26   those sources identified in Section VI(J)) of potentially responsive information,
27   including servers, network drives, and shared drives, consistent with the list of
28   custodians disclosed in paragraph A of this section and without need to collect and
                                                  28
                PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                        ELECTRONICALLY STORED INFORMATION
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
1    produce redundant information.
2          C.     Search of ESI. The Parties may use keyword searching to identify ESI that
3    is reasonably likely to have discoverable information regarding the subject matter of
4    this Action. If any Party chooses to use keyword searching to identify potentially
5    relevant ESI, it shall disclose the search terms to the requesting party. A requesting
6    party may request no more than 10 additional terms to be used in connection with the
7    electronic search. Focused terms, rather than over-broad terms (e.g., product and
8    company names), shall be employed, unless combined with narrowing search criteria
9    that sufficiently reduces the risk of over production. Notwithstanding the foregoing, a
10   requesting party may request additional terms in excess of the amounts stated in this
11   paragraph, which request(s) the Producing Party will not unreasonably deny upon a
12   showing of good cause. If the Parties disagree on the applicable keywords to be used,
13   list of custodians, or sources of ESI to be searched, any Party may file an appropriate
14   motion for determination by the Court. During the pendency of any such motion, the
15   producing Party’s production obligation will be stayed. No party is required to use
16   search terms; further, use of search terms does not foreclose a party’s right to use other
17   technologies, where appropriate. It is the producing party’s right to determine the best
18   method of search and review and how it will comply with Federal Rule of Civil
19   Procedure 26.
20         D.     Collection of ESI. The Parties shall use best efforts to collect ESI in a
21   manner that does not alter metadata or other file attributes.
22   V. PRODUCTION OF DOCUMENTS
23         A.     File Type. The Parties shall produce Documents as Group IV black and
24   white, single-page TIFF images at not less than 300 dpi resolution, along with
25   associated document- level text files, image load files (DII, LFP, and OPT)
26   indicating appropriate document and family breaks, as well as metadata load files
27   in delimited text format containing the fields required by Section IV(C). The TIFF
28   image must convey the same information as if the Document were produced in
                                                 29
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1    paper.
2             B.       Extracted Text and OCR. For documents that do not contain redactions,
3    the producing Party will produce an extracted text file for each electronic document
4    where text can be extracted, and an Optical Character Recognition (“OCR”) text file
5    for (i) each imaged paper document, and (ii) each electronic document for which text
6    cannot be extracted. For documents that contain redactions, the producing Party will
7    provide an OCR text file for the unredacted portions of such documents. Said
8    extracted text and OCR files shall be produced as document level text files and be
9    named consistently with their corresponding TIFF files ([producing Party’s Name]-
10   000000001.tif and [producing Party’s Name]-000000001.txt). The Parties shall confer
11   to identify the list of file types for which text cannot be extracted, and for which OCR
12   text will thus be provided by the producing Party at the time of production pursuant
13   to this paragraph. The Parties recognize that agreeing to a specific list now is
14   premature as the Parties first need to understand which file types might be relevant.
15            C.       Color Copies. A receiving Party may request that specific Documents be
16   produced in color for good cause.
17            D.       Family Groups. The Parties shall maintain family groups together in one
18   production volume and shall not break family groups apart in separate production
19   volumes.
20            E.       Scan Size. Reasonable efforts will be used to scan Documents at or near
21   their original size, so that the print or image on the Document appears straight, and
22   not skewed. Reducing image size may be necessary to display production numbers
23   and confidentiality designations without obscuring text. Physically oversized
24   originals will appear reduced. A producing Party reserves the right to determine
25   whether to produce oversized Documents in their original size. A receiving Party may
26   request that specific oversized Documents be produced in their original size for good
27   cause.
28            F.       Notes and Attachments. If any original Document has notes or
                                                     30
                   PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                           ELECTRONICALLY STORED INFORMATION
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
1    attachments affixed thereto, the Parties will produce copies of those Documents with
2    the accompanying notes and attachments unless privileged or exceptioned during
3    processing.
4    VI.    PRODUCTION OF ESI
5          A.      File Type. Except as specified in Section IV(C) below, the Parties shall
6    produce ESI as Group IV black and white, single-page TIFF images at not less than 300
7    dpi resolution, along with associated document-level text files, image load files (.DII,
8    LFP, and OPT) indicating appropriate document and family breaks, as well as metadata
9    load files in delimited text format containing the fields required by Section IV(B).
10         B.      Metadata. For each item of ESI, if applicable/available, the Parties shall
11   identify the following metadata:
12                 •     Email Subject
13                 •     Conversation Index
14                 •     Author
15                 •     From
16                 •     recipient/to
17                 •     persons to whom the ESI was copied/CC
18                 •     persons to whom the ESI was blind copied/BCC
19                 •     the date the ESI was created
20                 •     the date the ESI was last modified
21                 •     the file name
22                 •     the file extension (e.g., pdf, doc, ppt, etc.)
23                 •     file size
24                 •     date sent
25                 •     time sent
26                 •     date received
27                 •     time received
28                 •     beginning bates
                                                  31
             PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                     ELECTRONICALLY STORED INFORMATION
                                                              CASE NO. 8:19-CV-02115-DOC-JDE
1                   •     ending bates
2                   •     beg attach
3                   •     range attach
4                   •     end attach
5                   •     MD5/SHA value
6                   •     Filepath
7                   •     All Custodians
8          C.       Native Files. Microsoft PowerPoint and Excel files shall be produced as
9    Native Files. Tiff images should also be produced for all PowerPoint or presentation
10   files. For Excel and other spreadsheet files, the Parties agree to produce a single
11   slipsheet for each Excel file branded with the text “File Produced In Native Format”
12   along with the corresponding Bates number and confidentiality designation. A Party
13   may request that another Party produce other ESI as Native Files for good cause.
14         D.       Production Format for Databases and Audio-Visual Files. The Parties
15   agree to meet and confer regarding the production format for Microsoft Access or other
16   similar databases, as well as any audio visual or media files.
17         E.       Color. A receiving Party may request that specific ESI be produced in color
18   for good cause.
19         F.       De-duplication. A party is only required to produce a single copy of a
20   responsive document and shall deduplicate responsive ESI (based on MD5 or SHA-1
21   hash values at the document level) at the global level. As noted above, an “All
22   Custodians” metadata field shall be provided in the metadata load file.
23         G.       Attachments. If any original ESI has attachments, the Parties will produce
24   copies of that ESI with the attachments unless privileged, not responsive to a discovery
25   request, or exceptioned during processing.
26         H.       Encryption. The producing Party shall encrypt all Production Data. Such
27   encryption should only be implemented in a manner that would not preclude the
28   reasonable use of ESI. Encryption should be applied using True Crypt software or
                                                  32
                PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                        ELECTRONICALLY STORED INFORMATION
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
1    similar product or via hardware encryption using hardware encrypted drives. The
2    producing Party shall transmit the encryption key or password to the requesting Party,
3    under separate cover, contemporaneously with sending the encrypted media.
4          I.       Archived Materials. Absent a showing by the requesting Party of
5    circumstances whereby the need for such ESI substantially outweighs the burden
6    associated with recovering it and that no other source for such ESI is otherwise
7    available, the Parties shall not be required to search Back-Up Tapes and Data or other
8    back-up, archived, or disaster recovery systems. For purposes of this Section, “Back-
9    Up Tapes and Data” means data duplicated in any electronic backup system for the
10   purpose of system recovery or information restoration, including but not limited to,
11   system recovery backup tapes, continuity of operations systems, and data or system
12   mirrors or shadows, if such data are routinely purged, overwritten or otherwise made
13   not reasonably accessible in accordance with an established routine system maintenance
14   policy.
15         J.       Preservation Not Required for Not Reasonably Accessible ESI. The Parties
16   agree that the Parties need not preserve, search for, or produce:
17                  •     Deleted, slack, fragmented, or other data only accessible by
18                        forensics.
19                  •     Random access memory (RAM), temporary files, or other
20                        ephemeral data that are difficult to preserve without disabling the
21                        operating system.
22                  •     On-line access data such as temporary internet files, history,
23                        cache, cookies, and the like.
24                  •     Data in metadata fields that are frequently updated automatically,
25                        such as last-opened dates.
26                  •     Back-up data that are substantially duplicative of data that are
27                        more accessible elsewhere.
28                  •     Voice messages.
                                                  33
                PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                        ELECTRONICALLY STORED INFORMATION
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
1                 •     Instant messages that are not ordinarily printed or maintained in a
2                       server dedicated to instant messaging.
3                 •     Electronic mail or pin-to-pin messages sent to or from mobile
4                       devices (e.g., iPhone and Blackberry devices), provided that a
5                       copy of such mail is routinely saved elsewhere.
6                 •     Other electronic data stored on a mobile device, such as calendar
7                       or contact data or notes, provided that a copy of such information
8                       is routinely saved elsewhere.
9                 •     Logs of calls made from mobile devices.
10                •     Server, system or network logs.
11                •     Electronic data temporarily stored by laboratory equipment or
12                      attached electronic equipment, provided that such data is not
13                      ordinarily preserved as part of a laboratory report.
14                •     Data remaining from systems no longer in use that is
15                      unintelligible on the systems in use.
16   VII.   BATES LABELING/CONFIDENTIALITY DESIGNATIONS
17          A.    Labeling. Each page of all images produced must be clearly labeled with
18   an indelible, legible, unique Bates number identifier electronically “burned” onto the
19   image. Reasonable steps shall be taken to place the Bates number at a location that does
20   not obscure any information from the source document. In addition, to the extent any
21   image or file is to be marked confidential, each page of the image or file to be marked
22   confidential shall include the appropriate confidentiality designation as determined in
23   the Protective Order separately entered into by the Parties. There shall be no other
24   legend or stamp placed on the document image, with the exception of redacted
25   information due to claims of applicable privileges.
26          B.    Consecutive Numbering. The Parties agree that a convention on Bates
27   number ordering will help the Parties better organize production of Documents and
28   ESI in this Action. Therefore, to the extent possible, Documents and ESI shall be
                                               34
             PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                     ELECTRONICALLY STORED INFORMATION
                                                              CASE NO. 8:19-CV-02115-DOC-JDE
1    Bates-numbered consecutively by custodian (source), maintaining all parent-child
2    relationships. Document numbers for documents produced by the Parties shall identify
3    the Party’s name and shall be in the format “Party Name- 00000001.”
4          C.       File Names. Image file names must be unique and must correspond
5    with the Bates number imprinted on the image. For example, if the Bates number
6    “B0000001” was imprinted, the image would bear the name “B0000001.tif.”
7          D.       Authenticity. No Party shall object that Documents or ESI produced
8    pursuant to this Stipulation is not authentic based upon the file naming convention
9    described in Section V(C), above. The Parties otherwise reserve all rights regarding
10   their ability to object to the authenticity of Documents or ESI.
11         E.       Native Files. If Native Files are produced, the Party producing such
12   Native File shall include a single-image placeholder TIFF with a single Bates number
13   on the image itself. As stated above, the slipsheet for each native Excel file will
14   include the text “File Produced In Native Format” along with the corresponding Bates
15   number and confidentiality designation. The Native File shall be renamed to match
16   the Bates number assigned thereto. There shall be no Bates numbering of Native Files
17   at the page level.
18   VIII. PRIVILEGE AND REDACTIONS
19         A.       With respect to information generated after the filing of the complaint,
20   parties are not required to include any such information in privilege logs.
21         B.       Activities undertaken in compliance with the duty to preserve information
22   are protected from disclosure and discovery under Federal Rule of Civil Procedure
23   26(b)(3)(A) and (B).
24         C.       Entire Categories of Privileged Documents. The Parties recognize that
25   there may be a limited number of instances where there are categories or groups of
26   Documents or ESI in which all items are privileged and that, because of the large
27   number of individual items in such a category or group, it would be a great burden
28   to separately identify on a privilege log each individual Document or item of ESI
                                                  35
                PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                        ELECTRONICALLY STORED INFORMATION
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
1    included in that group. The Parties agree that in such instances, in accordance with
2    THE SEDONA PRINCIPLES: BEST PRACTICES RECOMMENDATIONS &
3    PRINCIPLES FOR ADDRESSING ELECTRONIC DOCUMENT PRODUCTION,
4    comment 3(c) (2007 ed.) and as appropriate, instead of separately identifying each
5    Document or item of ESI on its privilege log, it may instead identify categories or
6    groups of privileged Documents or privileged ESI. In so doing, the Party shall describe
7    in its privilege log the category or group of privileged Documents or ESI (including,
8    without limitation, the criteria and method of delimiting the category or group), the
9    factual basis for a reasonable belief that all Documents or ESI in the category or group
10   are privileged, and the legal basis for the assertion of a privilege as to all Documents
11   or ESI in the category or group. Additionally, if a Party requests further information
12   relating to a category or group identified on another Party’s privilege log, such
13   information shall be provided so that the requesting Party has sufficient information
14   to determine whether or not to challenge the privilege claim. The ultimate adjudication
15   of challenged privilege claims shall be made on the basis of a document-by-
16   document review. The parties agree that documents directed to or created by outside
17   counsel on or after November 4, 2019, the date the Complaint was filed, need not be
18   identified on privilege logs, without any waiver of privilege or work product protection
19   for such documents.
20         D.     Redactions. If the producing Party is redacting information from a page,
21   the producing Party shall e l e c t r o n i c a l l y “burn” the word “Redacted” onto the page
22   at or reasonably near to the location of the redaction(s). If the producing Party redacts
23   a document, the following metadata fields must nonetheless be produced to the extent
24   the fields are already populated in the ordinary course:
             Field Name                   Description
25
             ProdBeg                      Beginning bates number
26           ProdEnd                      Ending bates number
             ProdBegAttach                Beginning attachment number
27           ProdEndAttach                Ending attachment number
28
                                                  36
              PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                      ELECTRONICALLY STORED INFORMATION
                                                               CASE NO. 8:19-CV-02115-DOC-JDE
1            FileExt                      Efile field - DocType (the file name suffix of an
                                          electronic file)
2
             Sent Date                    Email field – Sent Date
3            Last Modified Data           Efile Field – Modification Date
             Create Date                  Efile field – Creation Date
4            Custodian (s)                Global deduplication was performed so multiple
                                          custodians will be supplied in this field.
5
           E.       Native Files. Recognizing that Native Files cannot be redacted, producing
6
     Parties shall undertake reasonable efforts to produce documents in redacted form
7
     consistent with the principles contained in this Stipulation.
8
           F.       Clawback. The inadvertent disclosure to another Party of any document
9
     which is subject to a legitimate claim that the document should have been withheld
10
     from disclosure as a privileged attorney/client communication or attorney work
11
     product shall not constitute a waiver of any privilege or otherwise affect the right to
12
     withhold it from production as privileged or work product. If a request is made in
13
     good faith to return any such allegedly privileged or work product document that
14
     was inadvertently disclosed, the Party that received the document shall delete it and
15
     return all hard copies of it within 10 days of the request. The privilege or work
16
     product status of such document or information, if any, shall be deemed to be restored
17
     upon the making of such request, provided, however: (1) nothing herein shall preclude
18
     the non-producing party from requesting the Court to determine whether the document
19
     or information is privileged or work product. In the event the non-producing party
20
     intends to challenge the claim of privilege or work product, the non-producing party
21
     may retain a copy of such document for such purposes; (2) if the producing party either
22
     (i) expresses the intent to use such document or information at a hearing, deposition,
23
     or trial, or (ii) uses such document or information at a hearing, deposition, or trial, the
24
     producing party’s right to request a return of such document or information shall be
25
     foreclosed. This Stipulation shall be interpreted to provide the maximum protection
26
     allowed by Federal Rule of Evidence 502(d).
27
28
                                                  37
                PROTECTIVE ORDER GOVERNING THE COLLECTION AND PRODUCTION OF DOCUMENTS AND
                                                        ELECTRONICALLY STORED INFORMATION
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
